Citation Nr: 1725089	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

Entitlement to service connection for a low back disability, claimed as secondary to a service-connected right hip disorder.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her boyfriend



ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2006 and from July 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2012, the Veteran and her boyfriend testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is associated with the record.

The Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development in February 2013 and May 2014.


FINDINGS OF FACT

1. The evidence of record has not shown that the Veteran's right hip disability, status post total hip arthroplasty with pelvic obliquity caused or aggravated a low back condition.

2. The Veteran's service-connected disabilities do not render her unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110,1131, 5103, 5107, 7104 (West 2014); 38 C.F.R. § 3.310 (2016).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, lay statements in support of the claims, as well as all records relevant to the matters decided herein have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges all of the medical records and VA examinations.  However, the Board assigns significant probative value to the January 2016 VA examiner's opinion, and finds it adequate for the Veteran's low back condition.  The opinion is predicated on a thorough examination of the Veteran, which is the most probative evidence as to whether her service-connected anterolateral labral tear, right hip, status post total hip arthroplasty with pelvic obliquity results in functional limb length difference, and thereby caused or aggravated her low back condition.  Adequate rationale has been provided based on a review of the entire record.

The Board acknowledges that the Veteran and her representative have submitted a number of contentions asserting that the January 2016 VA examinations are not adequate for decision-making purposes.  See Correspondence, received in June 2016.  First, the Veteran's representative contends that the VA examiner did not provide an adequate basis for a denial of the Veteran's claim for service connection for a low back condition.  Second, the Veteran's representative contends that the examiner failed to account for relevant facts in rendering an opinion.  Specifically, the representative disagreed with the examiner's opinion on the question of whether the Veteran has ever been diagnosed with a lumbar spine condition, wherein the examiner replied in the negative.  Although a review of the Veteran's treatment records shows she had reported complaints of back spasm and was referred for physical therapy, additional VA medical examination demonstrated slight limitation in her range of motion, with no evidence of painful motion and no additional limitation following repetition.  Notably, the January 2016 VA examiner found no evidence of muscle spasms.  Localized tenderness on palpation was noted, not resulting in abnormal gait or spinal contour.  Poor core strength was noted.  Although the March 2011 x-ray was interpreted as showing minimum spondylosis, subsequent x-rays in June, 2014 and September 2015 have been negative, or normal.  The January 2016 examiner did not find evidence to support a current diagnosis of a chronic back condition.  The examiner opined that the Veteran is reporting symptoms that are common during and after pregnancy.

The Board finds that the examiner is the most qualified person to conduct an accurate examination, and the Veteran has not shown by competent credible evidence that the 2016 examiner was incompetent in her duties.  Importantly, even if the 2016 examination was inadequate, it would not alter the facts of the case, as there would still not be competent credible evidence with regard to the Veteran's exact degree of limitation of motion at that time, and the Veteran has not presented any competent evidence to support her claim.


Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in January 2012.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was asked specific questions concerning the symptoms of and treatment for her lower back condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by her representative.  The VLJ solicited information as to the existence of any outstanding evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2).

As noted in the Introduction, this case was previously remanded by the Board in February 2013 and again in May 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the February Board remand directed the RO to contact the SSA and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  The RO was also directed to obtain and associate with the claims file any outstanding VA treatment records, as well as any outstanding private treatment records.  Likewise, the May 2014 Board remand directed the RO to schedule the Veteran for a VA examination to determine the etiology of her low back disability, and provide a rationale for all opinions provided.  The RO made reasonable efforts to obtain relevant medical records on remand.  In addition, the Veteran was provided with adequate VA examinations, including the January 2016 examination.  Accordingly, the Board finds that VA at least substantially complied with the February 2013 and May 2014 Board remands.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria-Service Connection Generally

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310 (b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for low back condition

The Veteran asserts that she has a low back condition as a result of a service-connected disability.  Specifically, she contends that her service-connected labral tear, right hip, status post total hip arthroplasty with pelvic obliquity affects her low back and limits her ability to do housework or work outside.  See, e.g., Correspondence, received in February 2015.  The Veteran further contends that when her back goes into spasm she has to lie down and it takes several hours before she can try to attempt to move around the house.  She reported that she sometimes ends up in bed for a few days after a bad back spasm.  She stated that she has a difficult time lifting anything over 10 pounds, and she gets a real bad back pain if she sits longer than 30 minutes, and has a difficult time standing up afterwards.

The combined treatment records dating from service and during the entire appeal period show ongoing right hip complaints.  The Veteran's pelvis showed a total hip arthroplasty in normal unchanged position without complication and no signs of subsidence, osteolysis, loosening, fracture, or other signs of failure.  See, e.g., Medical Treatment Records, received in July 2013.  Standing right hip range of motion was 69 degrees flexion, 10 degrees extension, and 16 degrees abduction.  Lower extremity muscle group show 5/5 bilaterally, and palpation of nerves appeared non-tender, with full and equal sensation.  A private orthopedic specialist in March 2011 opined that despite the lack of pathology, surgery was the treatment of choice over chronic pain management.  In September 2011 the Veteran underwent right hip arthroscopy/debridement and excision, partial labrum, followed by open arthrotomy, right hip, with osteoplasty.  Following surgery, the Veteran received physical therapy which she claimed did not help.

Treatment records after the right hip replacement showed no evidence of weakened movement, excess fatigability with use, incoordination, limitation of motion, or impairment of the functioning of the right hip.  However, the Veteran continued to report pain when bending over for long periods of time.  At the Veteran followed-up with her non VA orthopedist in October 2011, Dr. D.C. S, M.D., stated, "the patient states she is doing well without complication.  Pain is relatively controlled, and she reports that 'most pain is gone."'  In addition, there was no pain on rotation or flexion of the hip.  Right hip x-ray showed prosthesis without obvious abnormality.  Similarly, the Veteran physical therapist, K. Stevenson, reported in December 2012, that the Veteran had "progressed very well with her rehab." The therapist opined that the Veteran had improved with her pain levels, range of motion and strength.  However, Dr. J. M reported in June 2012 that the Veteran is often in significant pain during sessions and reported elevated pain with life stress.  Dr. J.M. also reported that, "the patient is in the early stages of recognizing how stress is affected by and contributes to her level of suffering with the chronic pain."

In March 2011, the Veteran underwent a VA examination for a low back condition.  During the examination, the Veteran reported that she had an onset of low back pain about two months prior to the examination, and reported that she had no trauma related to her back.  The Veteran reported that the pain is constant and progressive.  Examination of her spine showed that the Veteran had reduced range of motion (ROM) of the thoracolumbar spine with considerable guarding and testing of the muscle.  The examiner found no evidence of muscle spasm, abnormal spinal contour, postural abnormalities, fixed deformity such as ankylosis or abnormality of the muscle of the back.  The Veteran's lower extremity muscle and neurological examination was normal.  An x-ray showed minimal spondylosis of the lumbar spine.  The examiner opined that the Veteran's back condition is not caused by, or aggravated beyond the normal progression of the condition, or caused by her right hip disorder because "findings of a biomechanical disturbance that could precipitate such a relationship were not present, such as gait disturbance or leg length discrepancy."

The August 2011 VA examiner's opinion also found that the Veteran's minimal spondylosis of the lumbar spine and minimal spurring was unrelated to her hip condition, and neither caused or aggravated her back condition, because there was "no leg length discrepancies found on the examination."  The examiner opined that there was no evidence of biomechanical disturbance.  The examiner further opined that the medical literature did not validate the theory of an association between the developments of arthritis in two non-automatically proximal joints.

In December 2013, the Veteran underwent another VA examination for low back condition.  The Veteran reported that she continued to have sharp pain in her back with real bad spasm causing immobility.  The examiner noted that there is no specific injury to the Veteran's back requiring medical evaluation.  The Veteran reported that the pain is well controlled with cyclobenzaprine and meloxicam.  Range of motion testing showed flexion to 45 degrees, and extension to 0 degrees.  Pain was noted per facial grimacing and guarding of further movement.  Right lateral flexion ended at 25 degrees, and left lateral flexion ended at 20 degrees.  Right and left lateral rotation was to 30 degrees.  The examiner noted less movement than normal, excess fatigue, incoordination and painful movement shown with repetitive testing.  The Veteran had palpable and visible muscle spasm in the right paravertebral thoracolumbar region during initial ROM testing, and after three repetitions of lateral rotation and flexion.  The 2013 examiner opined that the Veteran's muscle spasm did not result in abnormal gait or abnormal spinal contour.  The examiner diagnosed the Veteran with mild spondylosis (osteoarthritis) of the lumbar spine with severe acute thoracolumbar muscle spasm, but noted that there is no objective evidence of chronic recurring muscle spasms reported in the available evidence of record.  The December 2013 examiner opined that the Veteran's low back condition is not related to, or aggravated beyond normal progression by the service-connected anterolateral labral tear of the right hip, stating the right hip disability was "significantly corrected in 2011."  The examiner stated that a review of online medical literature indicates there is no proven biomechanics association between joints developing arthritic changes as a result of altered biomechanics, or of an association of anterolateral labral tears causing arthritis in the lumbar spine.

At the June 2014 VA examination, the Veteran reported that muscle spasms have been occurring in her back more frequently since her December 2013 examination.  The Veteran stated she does not think her back spasms are due to her degenerative changes in her lumbar spine, but thinks her arthritis in her back is caused by her right hip condition.  The examiner noted that there was no objective evidence of functional loss due to the Veteran's low back condition.  The examiner review the entire records, including the STRs, treatment records, as well as Compensation and Pension Examinations, dated from March 2011, August 2011, and December 2013, as well as the medical research in "UPTODate.com." The 2014 VA examiner opined that the Veteran's back condition is less likely as not (less than 50/50 probability) clinically related by causation nor aggravated beyond normal progression by a right hip disability to include the diagnosed pelvic obliquity causing functional limb length discrepancy.  According to the examiner, medical evidence has not determined that increased joint loading in one joint causes osteoarthritis in another joint.  The VA examiner further opined that additional peer-review medical literature in "UPTODate.com" cites a number of etiologies for developing Osteoarthritis, including age, obesity, genetic predisposition, trauma to the joint, occupation, gender and sports activities, but noted that the same peer-review medical literature does not include change in biomechanics of one joint causing or aggravating osteoarthritis in another joint.

The Veteran underwent another VA back examination in September 2015.  The Veteran demonstrated some limitation in her ROM, with no additional limitation following repetition.  The examiner found no evidence of localized tenderness on palpation, or muscle spasms.  The examiner further noted that there was no objective evidence of functional loss due to a low back condition.  The examiner found a 0.5 cm leg length discrepancy and noted that the discrepancy is so minimal it is likely due to positioning.  The examiner concluded that subjective complaints of a low back pain are less likely than not caused or aggravated beyond normal progression by the service connected right hip condition, to include pelvic obliquity.

The January 2016 VA examiner reviewed the entire records.  Like the previous examinations, the Veteran demonstrated slight limitation in ROM.  No evidence of painful motion and no additional limitation following repetition were noted.  The 2016 examiner found no evidence of muscle spasm.  It was reported that weakness, fatigability or incoordination does not significantly limit functional ability with flare-ups.  Localized tenderness on palpation was noted, but did not result in abnormal gait or spinal contour.  Poor core strength was noted.  Ankylosis of the spine was not noted.  The examiner did not find evidence to support a current diagnosis of a chronic back condition.  As indicated earlier, a March, 2011 x-ray was interpreted as showing minimal spondylosis, however, subsequent x-rays in June, 2014 and September, 2015 have been negative, or normal.  The examiner opined that the Veteran's symptoms are common during and after pregnancy.  In addition, the examiner took multiple measurements and found no leg length discrepancy.  The 2016 examiner concluded that the Veteran's complaints of a low back pain are less likely than not caused or aggravated beyond normal progression by the service-connected right hip condition, to include pelvic obliquity.

The question before the Board is whether the Veteran's current low back condition was caused by, or aggravated by her service-connected labral tear, right hip, and status post total hip arthroplasty with pelvic obliquity disability.  The STRs and separation statements do not indicate complaints of a low back pain.  The Veteran contends in her application for compensation and pension that her low back pain is due to her service-connected disability, however, her spine was deemed normal on the VA examinations, and the examiners did not find evidence to support a current diagnosis of a chronic back condition due to her hip condition.  The Board has considered the opinions of all the VA examiners, but assigns significant probative weight to the January 2016 examiner, who reviewed the relevant medical evidence, including all previous examinations report, and concluded that the Veteran's low back condition was not caused, or aggravated beyond its natural progression by her service-connected right hip condition, to include pelvic obliquity.  Like the previous examiners, in rendering her opinion, the 2016 examiner reviewed the entire record, including the VA and private treatment records and physically examined the Veteran. 

The Board has also considered the Veteran's lay statements and does not dispute her reports of a low back pain.  Although the Veteran is competent to describe observable symptoms of back pain, she is not competent to opine as to the etiology of such pain, as she has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372; Barr 21 Vet. App. 303, 309.  As such, her lay opinion that her low back condition was caused, or aggravated by service-connected disability does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record, in particular the January 2016 examination showing that the Veteran's low back condition is not due to her service-connected right hip condition, to include pelvic obliquity.

For the foregoing reasons, the Board finds that the claim for entitlement to service connection for low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the Veteran to prove that she is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16 (b), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16, such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis. Id.

In the matter at hand, service connection is in effect for a right hip condition, to include pelvic obliquity, evaluated as 30 percent disabling; and depressive disorder, evaluated as 10 percent disabling.  A combined schedular evaluation of 40 percent has remained in effect from November 2012 and, prior thereto, a 20 percent evaluation was in place.

Information of record is that the Veteran has a GED and a sophomore college education.  She has not worked since she was discharged from the military.  Prior to joining the military the Veteran worked as a cashier at a grocery store in October 2008 and as a phone operator that same year.  In 1995 the Veteran worked as a security guard and earned $8,134 that year.  The annualized income from that employment, alone, is below the current poverty threshold for one person above the age of 40.  Per her TDIU application of April 2010, the Veteran last worked on a full-time basis in September 2008.

On the basis of the foregoing, it is clear that the Veteran does not meet the schedular requirements for TDIU entitlement set forth in 38 C.F.R. § 4.16 (a), and thus, the question presented for review is whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. 38 C.F.R. § 4.16 (b).

The Veteran asserts in her oral and written testimony that she is entitled to a TDIU on the basis of her inability to work full-time caused by limitations imposed by her right hip condition, to include pelvic obliquity and depressive disorder.  As indicated above, the Veteran is competent to state what she personally observes and what others have told her, and in this instance, her observations regarding her ability to work full-time are both competent and not inherently incredible.  See Buchanan, 451 F.3d 1331, 1336.

In February 2012, Mr. E.J.C, M.A., conducted a vocational assessment and opined that the Veteran's right hip injury and depressive disorder have resulted in her inability to secure or follow a substantially gainful occupation on a consistent regular basis since at least September 2008.

In treatment records received from SSA, Dr. R.B., PhD, diagnosed the Veteran with depressive disorder and dependent personality disorder in January 2009, and assigned her a GAF score of 65.  The doctor opined that the Veteran's depression was mild and situational.  He opined that her work limitation appeared to be primarily because of her medical condition.  Yet, he said her personality style might make it best to work where she did not have to make decisions or respond to changes.  Dr. R.B. evaluated the Veteran again in March 2010, and maintained the same diagnosis and GAF.  However, he did not restrict her regarding her ability to make decisions or respond to changes.  According to Dr. R.B., the Veteran presented well socially and was intellectually capable.

In addition, when asked if the Veteran could work, Dr. D.C.S., MD responded "No," but provided no rationale for his response.

The Veteran underwent several VA examinations to determine how her service-connected disabilities affect her ability to perform a substantially gainful occupation in a sedentary or non-sedentary role, to include but not limited to the ability to sit, stand, walk, hold, bend, lift, carry, drive or operate machinery, communicate, remember, follow instruction, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  The cumulative medical opinions indicate that there is no objective evidence of an increase in the service-connected disabilities to preclude the Veteran from securing a substantially gainful employment.  For example, the December 2013 VA examiner opined that despite subjective complaints of pain, "there is no objective evidence of a chronic disability or functional loss that would preclude active, gainful employment."

Likewise, at the Veteran mental health examination, the examiner diagnosed the Veteran with depressive disorder and assigned a GAF of 65.  The examiner opined that the Veteran is intellectually capable and should be able to understand, remember, and carry out detailed as well as simple directions.  The 2013 mental health examiner further opined that the Veteran is able to complete simple tasks in a timely manner without the need for a great deal of supervision.  The examiner opined that the Veteran's depression is mild and while she would be best in a reduced stress workplace, she is capable of sustained work activity because she has good social skills and able to maintain the brief superficial contact with coworkers, supervisors and the general public needed to complete work duties.

The Board acknowledges that the Veteran's treating physician opined that the Veteran is not able to work, however, the Board finds that this opinion falls short of a finding that the Veteran is unable to secure and maintain a substantial gainful occupation by reason of her service-connected disabilities, and further finds that the Veteran physician did not provide any support for his reasoning.  The Board is also cognizant that the Veteran's prior work experience is limited to employment in customer service; her highest level of education completed was 2 years of college.  However, the Board does not find that the lack of a college degree would necessarily prevent the Veteran from obtaining or maintaining a substantial and gainful employment.

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms she experiences, and thus the Veteran's lay statements about the impact of her right hip, to include pelvic obliquity and depressive disorder on her employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to assess the impact of her service connected disabilities on her employability.  See Jandreau, 492 F.3d 1372; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

In doing so, the Board finds that the competent, probative evidence of record does not establish that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  As such, entitlement to a TDIU is denied. 


ORDER

Service connection for a low back disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICAHEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


